Citation Nr: 1039714	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-03 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as 
secondary to service-connected Type II diabetes mellitus and 
associated disabilities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1973 to September 
1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDING OF FACT

Sleep apnea was diagnosed after service and, resolving all 
reasonable doubt in the Veteran's favor, such disorder was caused 
by his service-connected diabetes mellitus with autonomic 
neuropathy (manifested by gastroparesis and erectile 
dysfunction).


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, as secondary 
to the service-connected diabetes mellitus with autonomic 
neuropathy (manifested by gastroparesis and erectile 
dysfunction), have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2006 & 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for 
sleep apnea constitutes a full grant of the benefit sought on 
appeal, no further action is necessary to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), if a 
condition was noted during service, the nexus element may be 
established based on competent medical or lay evidence of 
continuity of symptomatology.  Barr, 21 Vet. App. at 307.

Service connection may be granted on a secondary basis for a 
disability that was proximately caused or proximately aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  
The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended effective October 10, 2006.  Under the current version, 
service connection may not be awarded based on aggravation of a 
nonservice-connected disability unless a pre-aggravation baseline 
level of disability has been established to allow a comparison to 
the current level of disability.  See 38 C.F.R. § 3.310(b) 
(2010).  Although the stated intent of this change was to 
implement requirements set forth in Allen, the Board finds that 
the amendment amounts to a substantive change to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Therefore, as the Veteran's claim was received 
before October 10, 2006, the prior version of 38 C.F.R. § 3.310 
(which does not require the establishment of a baseline level of 
disability) may be applied, as it is more favorable to the 
Veteran.

When there is an approximate balance of positive and negative 
evidence regarding any material issue, all reasonable doubt will 
be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Veteran claims that his current sleep apnea is secondary to 
his service-connected disabilities, to include diabetes mellitus 
and associated nephropathy, hypertension, and peripheral 
neuropathy of the legs.  He asserts that his symptoms of sleep 
apnea include restless sleep, daytime sleepiness, poor memory and 
concentration, loud snoring, and frequent urination at night, and 
that his blood pressure rises to dangerous levels at night due to 
sleep apnea.  See, e.g., November 2006 claim, letters dated in 
December 2005 and March 2007.
      
The Veteran was diagnosed with diabetes mellitus during service 
in the early 1990s.  Service treatment records indicate that his 
diabetes was poorly controlled, and he developed numerous 
complications.  However, there is no mention of any problems with 
sleep or any symptoms such as fatigue.  
      
Post-service treatment records dated since separation from 
service contain no reference to any sleep difficulties until 
October 2005.  At that time, a sleep study conducted by Dr. 
B.A.C. resulted in diagnoses of obstructive sleep apnea, snoring, 
and periodic limb movements during sleep.  The physician noted 
that the Veteran had multiple other health problems, including 
sleepiness, diabetes, hypertension, and renal disease.  The 
Veteran was prescribed a C-PAP breathing machine and a 
dehumidifier and was advised to lose weight.  In a November 2005 
note, Dr. B.A.C. stated that sleep apnea is a contributing factor 
for both hypertension and diabetes.  However, he did not state 
that the reverse is true, i.e., that hypertension or diabetes 
were contributing factors to sleep apnea.  A December 2006 VA 
treatment record indicates that the Veteran's blood pressure was 
paradoxically higher overnight, suggesting poor control of his 
obstructive sleep apnea.
      
The Veteran's in-service and post-service treatment records 
generally indicate that his diabetes had been poorly controlled 
except for the period from April 2001 through February 2005, when 
the condition was noted as being well controlled.  Several months 
after the Veteran was diagnosed with sleep apnea, in February 
2006, his VA treating physician noted that his diabetes was 
getting out of control.  
      
The Veteran has undergone additional sleep studies, including in 
April 2007, in order to assess the efficacy of the C-PAP 
breathing machine.  See May 2007 and March 2008 VA treatment 
records.  The April 2007 sleep study showed a need to increase 
the pressure.  In May 2007, the Veteran requested a statement 
indicating that his blood pressure goes up when he sleeps at 
night due to the C-PAP machine, and the pressure had been raised 
due to his blood pressure.  It does not appear that such a 
statement was issued.  However, in March 2008, a VA physician 
noted that the pressure on the C-PAP machine had been increased 
after a prior sleep study due to the Veteran's marginal control 
of his hypertension and his fatigue-related complaints.  The 
physician further noted that the Veteran reported having some 
difficulty going to sleep due to neuropathy described as an 
"itchy feeling on the legs" that he mostly noticed in bed at 
night.

The Board forwarded the Veteran's claims file to a specialist 
with the Veterans' Health Administration (VHA) for an opinion as 
to the etiology of the Veteran's current sleep apnea.  In July 
2010, upon review of the entire claims file, the VHA specialist 
summarized that the Veteran's diabetes mellitus was poorly 
controlled, and he developed associated complications including 
retinopathy, peripheral neuropathy, nephropathy, and autonomic 
neuropathy manifested as gastroparesis and erectile dysfunction.  
The Board notes that the Veteran is service-connected for each of 
these complications, as well as with hypertension associated with 
the kidney disease.  See March 2006 rating sheet.  The specialist 
stated the Veteran had three risk factors for sleep apnea of 
being male, his age, and obesity.  The specialist  opined that 
the currently available medical literature did not support 
hypertension or chronic kidney disease as a cause of sleep apnea.  
However, the specialist opined that, based on the limited 
available medical literature, it was highly likely that the 
Veteran's service-connected diabetes mellitus with autonomic 
neuropathy contributed to his sleep apnea.  The specialist 
reasoned that medical literature indicated that diabetes mellitus 
with autonomic neuropathy had a bidirectional impact on sleep 
apnea.  It was further reasoned that studies had shown that the 
frequency of sleep apnea of non-obese subjects with such 
condition was higher than in the general population, and these 
subjects had sleep apnea associated with REM sleep, like the 
Veteran.  In light of this opinion that the Veteran's sleep apnea 
was likely caused by his diabetes mellitus with autonomic 
neuropathy, the specialist did not offer an opinion as to whether 
the disorder was otherwise incurred or aggravated during service, 
or manifested within one year after service.

Based on the foregoing, and resolving all reasonable doubt in the 
Veteran's favor, the evidence of demonstrates that the current 
sleep apnea was caused by his service-connected diabetes mellitus 
with autonomic neuropathy.  As such, service is connection is 
warranted for such condition on a secondary basis.  38 C.F.R. §§ 
3.102, 3.310.


ORDER

Service connection for sleep apnea is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


